Exhibit 10.15
EXECUTION VERSION
The Royal Bank of Scotland plc
c/o RBS Securities Inc.
600 Washington Blvd.
Stamford, CT 06901
June 14, 2011

To:   Integra LifeSciences Holdings Corporation
311 Enterprise Drive
Plainsboro, NJ 08536
Attention: Treasurer
Telephone No.: (609) 275-0500
Facsimile No.: (609) 750-4264

Re: Additional Warrants
     The purpose of this letter agreement (this “Confirmation”) is to confirm
the terms and conditions of the Warrants issued by Integra LifeSciences Holdings
Corporation (“Company”) to The Royal Bank of Scotland plc (“Dealer”), acting
through RBS Securities Inc., as its agent, as of the Trade Date specified below
(the “Transaction”). This letter agreement constitutes a “Confirmation” as
referred to in the ISDA Master Agreement specified below. This Confirmation
shall replace any previous agreements and serve as the final documentation for
the Transaction.
     The definitions and provisions contained in the 2002 ISDA Equity
Derivatives Definitions (the "Equity Definitions”), as published by the
International Swaps and Derivatives Association, Inc. (“ISDA”), are incorporated
into this Confirmation. In the event of any inconsistency between the Equity
Definitions and this Confirmation, this Confirmation shall govern. The
Transaction shall be deemed to be a Share Option Transaction within the meaning
set forth in the Equity Definitions.
     Each party is hereby advised, and each such party acknowledges, that the
other party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.
1. This Confirmation evidences a complete and binding agreement between Dealer
and Company as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement in the form of the 2002 ISDA Master Agreement (the “Agreement”) as
if Dealer and Company had executed an agreement in such form (but without any
Schedule except for (i) the election of the laws of the State of New York as the
governing law (without reference to choice of law doctrine); (ii) the election
that the “Cross Default” provisions of Section 5(a)(vi) of the Agreement shall
apply to both parties, provided that (a) the phrase “or becoming capable at such
time of being declared” shall be deleted from clause (1) of such
Section 5(a)(vi); (b) the following language shall be added to the end thereof:
“Notwithstanding the foregoing, a default under subsection (2) hereof shall not
constitute an Event of Default if (i) the default was caused solely by error or
omission of an administrative or operational nature; (ii) funds were available
to enable the party to make the payment when due; and (iii) the payment is made
within two Local Business Days of such party’s receipt of written notice of its
failure to pay.”; (c) “Specified Indebtedness” will have the meaning specified
in Section 14 of the Agreement, except that such term shall not include
obligations in respect of deposits received in the ordinary course of a party’s
banking business; and (d) “Threshold Amount” means in relation to Dealer, three
percent (3%) of shareholders’ equity of Dealer and in relation to Company, USD
25 million.)) on the Trade Date. In the event of any inconsistency between
provisions of that Agreement and this Confirmation, this Confirmation will
prevail for the purpose of the Transaction to which this Confirmation relates.
The parties hereby agree that no Transaction other than the Transaction to which
this Confirmation relates shall be governed by the Agreement.
2. The Transaction is a Warrant Transaction, which shall be considered a Share
Option Transaction for purposes of the Equity Definitions. The terms of the
particular Transaction to which this Confirmation relates are as follows:





--------------------------------------------------------------------------------



 



     General Terms.

     
Trade Date:
  June 14, 2011
 
   
Effective Date:
  The third Exchange Business Day immediately prior to the Premium Payment Date
 
   
Warrants:
  Equity call warrants, each giving the holder the right to purchase a number of
Shares equal to the Warrant Entitlement at a price per Share equal to the Strike
Price, subject to the terms set forth under the caption “Settlement Terms”
below. For the purposes of the Equity Definitions, each reference to a Warrant
herein shall be deemed to be a reference to a Call Option.
 
   
Warrant Style:
  European
 
   
Seller:
  Company
 
   
Buyer:
  Dealer
 
   
Shares:
  The common stock of Company, par value USD 0.01 per Share (Exchange symbol
“IART”)
 
   
Number of Warrants:
  104,455. For the avoidance of doubt, the Number of Warrants shall be reduced
by any Warrants exercised or deemed exercised hereunder. In no event will the
Number of Warrants be less than zero.
 
   
Warrant Entitlement:
  One Share per Warrant
 
   
Strike Price:
  USD 70.05.
 
   
 
  Notwithstanding anything to the contrary in the Agreement, this Confirmation
or the Equity Definitions, in no event shall the Strike Price be subject to
adjustment to the extent that, after giving effect to such adjustment, the
Strike Price would be less than USD 46.60, except for any adjustment pursuant to
the terms of this Confirmation and the Equity Definitions in connection with
stock splits or similar changes to Company’s capitalization.
 
   
Premium:
  USD 742,200
 
   
Premium Payment Date:
  June 15, 2011
 
   
Exchange:
  The NASDAQ Global Select Market
 
   
Related Exchange(s):
  All Exchanges

     Procedures for Exercise.

     
Expiration Time:
  The Valuation Time
 
   
Expiration Dates:
  Each Scheduled Trading Day during the period from, and including, the First
Expiration Date to, but excluding, the

2



--------------------------------------------------------------------------------



 



     
 
  100th Scheduled Trading Day following the First Expiration Date shall be an
“Expiration Date” for a number of Warrants equal to the Daily Number of Warrants
on such date; provided that, notwithstanding anything to the contrary in the
Equity Definitions, if any such date is a Disrupted Day, the Calculation Agent
shall (i) make adjustments, if applicable, to the Daily Number of Warrants or
shall reduce such Daily Number of Warrants to zero for which such day shall be
an Expiration Date and shall designate a Scheduled Trading Day or a number of
Scheduled Trading Days as the Expiration Date(s) for the remaining Daily Number
of Warrants or a portion thereof for the originally scheduled Expiration Date
and (ii) if the Daily Number of Warrants for such Disrupted Day is not reduced
to zero, determine the Settlement Price for such Disrupted Day based on
transactions in the Shares on such Disrupted Day taking into account the nature
and duration of such Market Disruption Event on such day; and provided further
that if such Expiration Date has not occurred pursuant to this clause as of the
eighth Scheduled Trading Day following the last scheduled Expiration Date under
the Transaction, the Calculation Agent shall have the right to declare such
Scheduled Trading Day to be the final Expiration Date and the Calculation Agent
shall determine its good faith estimate of the fair market value for the Shares
as of the Valuation Time on that eighth Scheduled Trading Day or on any
subsequent Scheduled Trading Day, as the Calculation Agent shall determine using
commercially reasonable means. Any Scheduled Trading Day on which, as of the
date hereof, the Exchange is scheduled to close prior to its normal close of
trading shall be deemed not to be a Scheduled Trading Day; if a closure of the
Exchange prior to its normal close of trading on any Scheduled Trading Day is
scheduled following the date hereof, then such Scheduled Trading Day shall be
deemed to be a Disrupted Day in full.
 
   
First Expiration Date:
  March 15, 2017 (or if such day is not a Scheduled Trading Day, the next
following Scheduled Trading Day), subject to Market Disruption Event below.
 
   
Daily Number of Warrants:
  For any Expiration Date, the Number of Warrants that have not expired or been
exercised as of such day, divided by the remaining number of Expiration Dates
(including such day), rounded down to the nearest whole number, subject to
adjustment pursuant to the provisos to “Expiration Dates”.
 
   
Automatic Exercise:
  Applicable; and means that for each Expiration Date, a number of Warrants
equal to the Daily Number of Warrants (as adjusted pursuant to the terms hereof)
for such Expiration Date will be deemed to be automatically exercised at the
Expiration Time on such Expiration Date.
 
   
Market Disruption Event:
  Section 6.3(a)(ii) of the Equity Definitions is hereby amended by replacing
clauses (ii) and (iii) in their entirety

3



--------------------------------------------------------------------------------



 



     
 
  with “(ii) an Exchange Disruption, (iii) an Early Closure or (iv) a Regulatory
Disruption; in each case that the Calculation Agent determines is material.”
 
   
Regulatory Disruption:
  Any event that Dealer, in its discretion based on the advice of counsel,
determines makes it advisable with regard to any legal, regulatory or
self-regulatory requirements or related policies and procedures, for Dealer to
refrain from or decrease any market activity in connection with the Transaction.
Dealer shall notify Issuer as soon as reasonably practicable that a Regulatory
Disruption has occurred and the Expiration Dates affected by it.

     Valuation Terms.

     
Valuation Time:
  Scheduled Closing Time; provided that if the principal trading session is
extended, the Calculation Agent shall determine the Valuation Time in its
reasonable discretion.
 
   
Valuation Date:
  Each Exercise Date.

     Settlement Terms.

     
Settlement Method Election:
  Applicable; provided that (i) references to “Physical Settlement” in Section
7.1 of the Equity Definitions shall be replaced by references to “Net Share
Settlement”; (ii) the following is hereby inserted after the words “apply to
such Transaction” in the seventh line of Section 7.1 of the Equity Definitions:
 
   
 
  “and, if Cash Settlement is elected, the percentage of Company’s settlement
obligations with respect to such Transaction, which percentage shall be greater
than 0% and less than or equal to 100%, that shall be settled in cash (the "Cash
Percentage”)”;
 
   
 
  (iii) Company’s election of Cash Settlement shall be deemed to be a
representation and warranty by Company that on the date of such election (A)
Company is not in possession of any material non-public information regarding
Company or the Shares, (B) Company is electing Cash Settlement in good faith and
not as part of a plan or scheme to evade compliance with the federal securities
laws, and (C) the assets of Company at their fair valuation exceed the
liabilities of Company (including contingent liabilities), the capital of
Company is adequate to conduct the business of Company, and Company has the
ability to pay its debts and obligations as such debts mature and does not
intend to, or does not believe that it will, incur debt beyond its ability to
pay as such debts mature; (iv) the same election of settlement method and Cash
Percentage shall apply to all Expiration Dates hereunder ; (v) if Company elects
Cash Settlement and specifies a Cash Percentage that is less than or equal to 0%
or greater than 100%, then the notice delivered by Company will be deemed to be
ineffective and the Default Settlement Method will be deemed applicable to such
Transaction and (vi) Company may elect a Cash Percentage only if no event of
default has occurred and is continuing under any

4



--------------------------------------------------------------------------------



 



     
 
  indebtedness of Company or its subsidiaries in an aggregate principal amount
of $100 million or more.
 
   
Electing Party:
  Company
 
   
Settlement Method Election Date:
  The third Scheduled Trading Day immediately preceding the First Expiration
Date.
 
   
Default Settlement Method:
  Net Share Settlement
 
   
Cash Percentage:
  0%; provided, however, that if Company (i) validly delivers notice of Cash
Settlement hereunder and (ii) in such notice validly elects a Cash Percentage
greater than 0% and less than or equal to 100%, the Cash Percentage shall equal
the percentage specified as such in such notice.
 
   
Net Share Settlement:
  On the relevant Settlement Date, Company shall deliver to Dealer a number of
Shares equal to the Share Delivery Quantity for such Settlement Date to the
account specified hereto free of payment through the Clearance System and pay to
Dealer an amount of cash in USD the Fractional Share Amount for such Settlement
Date. For purposes of determining any dividends or distributions payable in
respect of such Shares, Dealer shall be treated as the holder of record of such
Shares at the time of delivery of such Shares or, if earlier, at 5:00 p.m. (New
York City time) on such Settlement Date.
 
   
Share Delivery Quantity:
  For any Settlement Date, a number of Shares, as calculated by the Calculation
Agent, equal to the product of (i) one minus the Cash Percentage, expressed as a
fraction, and (ii) the Net Share Settlement Amount for such Settlement Date
divided by the Settlement Price on the Valuation Date for such Settlement Date,
rounded down to the nearest whole number (for any Settlement Date, the fraction
of a share eliminated by such rounding, the “Share Fraction” for such Settlement
Date).
 
   
Fractional Share Amount:
  An amount of cash in USD equal to the product of (i) the Share Fraction for
such Settlement Date and (ii) the Settlement Price on the Valuation Date for
such Settlement Date.
 
   
Net Share Settlement Amount:
  For any Settlement Date, an amount equal to the product of (i) the Number of
Warrants exercised or deemed exercised on the relevant Exercise Date, (ii) the
Strike Price Differential for the relevant Valuation Date and (iii) the Warrant
Entitlement.
 
   
Cash Settlement:
  If Cash Settlement is applicable, then, on the relevant Settlement Date,
Company shall (i) pay to Dealer an amount of cash in USD equal to sum of (A) the
product of (x) the Cash Percentage and (y) the Net Share Settlement Amount for
such Settlement Date and (B) the Fractional Share Amount, if any, for such
Settlement Date and (ii) deliver to Dealer a number of Shares equal to the Share
Delivery Quantity for such Settlement Date to the account specified hereto free
of payment through the Clearance System. The provisions opposite Net Share
Settlement above shall apply

5



--------------------------------------------------------------------------------



 



     
 
  to any Shares delivered pursuant to clause (ii) of the immediately preceding
sentence.
 
   
Settlement Price:
  For any Valuation Date, the per Share volume-weighted average price as
displayed under the heading “Bloomberg VWAP” on Bloomberg page IART <equity> AQR
(or any successor thereto) in respect of the period from the scheduled opening
time of the Exchange to the Scheduled Closing Time on such Valuation Date (or if
such volume-weighted average price is unavailable, the market value of one Share
on such Valuation Date, as determined by the Calculation Agent). Notwithstanding
the foregoing, if (i) any Expiration Date is a Disrupted Day and (ii) the
Calculation Agent determines that such Expiration Date shall be an Expiration
Date for fewer than the Daily Number of Warrants, as described above, then the
Settlement Price for the relevant Valuation Date shall be the volume-weighted
average price per Share on such Valuation Date on the Exchange, as determined by
the Calculation Agent based on such sources as it deems appropriate using a
volume-weighted methodology, for the portion of such Valuation Date for which
the Calculation Agent determines there is no Market Disruption Event.
 
   
Settlement Dates:
  As determined pursuant to Section 9.4 of the Equity Definitions, subject to
Section 9(k)(i) hereof.
 
   
Other Applicable Provisions:
  If Net Share Settlement is applicable, the provisions of Sections 9.1(c), 9.8,
9.9, 9.11 (as modified below), 9.12 and 10.5 of the Equity Definitions will be
applicable as if Physical Settlement were applicable.
 
   
Representation and Agreement:
  Notwithstanding Section 9.11 of the Equity Definitions, the parties
acknowledge that any Shares delivered to Dealer may be, upon delivery, subject
to restrictions and limitations arising from Company’s status as issuer of the
Shares under applicable securities laws.

3.   Additional Terms applicable to the Transaction.       Adjustments
applicable to the Transaction:

     
Method of Adjustment:
  Calculation Agent Adjustment. For the avoidance of doubt, in making any
adjustments under the Equity Definitions, the Calculation Agent may make
adjustments, if any, to any one or more of the Strike Price, the Number of
Warrants, the Daily Number of Warrants and the Warrant Entitlement.
Notwithstanding the foregoing, any cash dividends or distributions on the
Shares, whether or not extraordinary, shall be governed by Section 9(f) of this
Confirmation in lieu of Article 10 or Section 11.2(c) of the Equity Definitions.

    Extraordinary Events applicable to the Transaction:

     
New Shares:
  Section 12.1(i) of the Equity Definitions is hereby amended (a) by deleting
the text in clause (i) thereof in its

6



--------------------------------------------------------------------------------



 



     
 
  entirety (including the word “and” following clause (i)) and replacing it with
the phrase “publicly quoted, traded or listed (or whose related depositary
receipts are publicly quoted, traded or listed) on any of the New York Stock
Exchange, The NASDAQ Global Select Market or The NASDAQ Global Market (or their
respective successors)” and (b) by inserting immediately prior to the period the
phrase “and (iii) of an entity or person organized under the laws of the United
States, any State thereof or the District of Columbia that also becomes Company
under the Transaction following such Merger Event or Tender Offer”.
 
   
Consequence of Merger Events:
   
 
   
     Merger Event:
  Applicable; provided that if an event occurs that constitutes both a Merger
Event under Section 12.1(b) of the Equity Definitions and an Additional
Termination Event under Section 9(h)(ii)(B) of this Confirmation, Dealer may
elect, in its commercially reasonable judgment, whether the provisions of
Section 12.1(b) of the Equity Definitions or Section 9(h)(ii)(B) will apply.
 
   
          Share-for-Share:
  Modified Calculation Agent Adjustment
 
   
          Share-for-Other:
  Cancellation and Payment (Calculation Agent Determination)
 
   
          Share-for-Combined:
  Cancellation and Payment (Calculation Agent Determination); provided that
Dealer may elect, in its commercially reasonable judgment, Component Adjustment
(Calculation Agent Determination).
 
   
Consequence of Tender Offers:
   
 
   
     Tender Offer:
  Applicable; provided that if an event occurs that constitutes both a Tender
Offer under Section 12.1(d) of the Equity Definitions and Additional Termination
Event under Section 9(h)(ii)(A) of this Confirmation, Dealer may elect, in its
commercially reasonable judgment, whether the provisions of Section 12.3 of the
Equity Definitions or Section 9(h)(ii)(A) will apply.
 
   
          Share-for-Share:
  Modified Calculation Agent Adjustment
 
   
          Share-for-Other:
  Modified Calculation Agent Adjustment
 
   
          Share-for-Combined:
  Modified Calculation Agent Adjustment
 
   
Announcement Event:
  If an Announcement Date occurs in respect of a Merger Event or Tender Offer
(such occurrence or any subsequent announcement relating to the same subject
matter, an “Announcement Event”), then on the earliest of the Expiration Date,
Early Termination Date or other date of cancellation (the “Announcement Event
Adjustment Date”) in respect of each Warrant, the Calculation Agent will
determine the economic effect on such Warrant of the Announcement Event
(regardless of

7



--------------------------------------------------------------------------------



 



     
 
  whether the Announcement Event actually results in a Merger Event or Tender
Offer, and taking into account such factors as the Calculation Agent may
determine, including, without limitation, changes in volatility, expected
dividends, stock loan rate or liquidity relevant to the Shares or the
Transaction whether prior to or after the Announcement Event or for any period
of time, including, without limitation, the period from the Announcement Event
to the relevant Announcement Event Adjustment Date). If the Calculation Agent
determines that such economic effect on any Warrant is material, then on the
Announcement Event Adjustment Date for such Warrant, the Calculation Agent shall
make such adjustment to the exercise, settlement, payment or any other terms of
such Warrant as the Calculation Agent determines in its reasonable discretion is
appropriate to account for such economic effect, which adjustment shall be
effective immediately prior to the exercise, termination or cancellation of such
Warrant, as the case may be. For the avoidance of doubt, if more than one
Announcement Event occurs before the Announcement Event Adjustment Date, such
adjustment shall take into account each such Announcement Event.
 
   
Announcement Date:
  The definition of “Announcement Date” in Section 12.1 of the Equity
Definitions is hereby amended by (i) replacing the words “a firm” with the word
“any” in the second and fourth lines thereof, (ii) replacing the word “leads to
the” with the words “, if completed, would lead to a” in the third and the fifth
lines thereof, (iii) replacing the words “voting shares” with the word “Shares”
in the fifth line thereof, and (iv) inserting the words “by any entity” after
the word “announcement” in the second and the fourth lines thereof.
 
   
Nationalization, Insolvency or Delisting:
  Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ
Global Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors), such exchange or quotation system shall thereafter be deemed to be
the Exchange.
 
   
Additional Disruption Events:
   
 
   
     Change in Law:
  Applicable; provided that (i) Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by replacing the parenthetical beginning after the word
“regulation” in the second line thereof with the words “(including, for the
avoidance of doubt and without limitation, (x) any tax law

8



--------------------------------------------------------------------------------



 



     
 
  or (y) adoption or promulgation of new regulations authorized or mandated by
existing statute)” and (ii) Section 12.9(a)(ii)(X) of the Equity Definitions is
hereby amended by replacing the word “Shares” with the phrase “Hedge Positions.”
 
   
     Failure to Deliver:
  Not Applicable
 
   
     Insolvency Filing:
  Applicable
 
   
     Hedging Disruption:
  Applicable; provided that:
 
   
 
 
(i)   Section 12.9(a)(v) of the Equity Definitions is hereby amended by
inserting the following two phrases at the end of such Section;

“For the avoidance of doubt, the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk. And, for
the further avoidance of doubt, any such transactions or assets referred to in
phrases (A) or (B) above must be available on commercially reasonable pricing
terms.”; and
 
   
 
 
(ii)   Section 12.9(b)(iii) of the Equity Definitions is hereby amended by
inserting in the third line thereof, after the words “to terminate the
Transaction”, the words “or a portion of the Transaction affected by such
Hedging Disruption”.
 
   
     Increased Cost of Hedging:
  Applicable
 
   
     Loss of Stock Borrow:
  Applicable
 
   
          Maximum Stock Loan Rate:
  200 basis points
 
   
     Increased Cost of Stock Borrow:
  Applicable
 
   
          Initial Stock Loan Rate:
  25 basis points
 
   
     Hedging Party:
  For all applicable Additional Disruption Events, Dealer.

     
Determining Party:
  For all applicable Extraordinary Events, Dealer.
 
   
Non-Reliance:
  Applicable
 
   
Agreements and Acknowledgments Regarding Hedging Activities:
  Applicable
 
   
Additional Acknowledgments:
  Applicable
 
   
4. Calculation Agent.
  Dealer, whose judgments, determinations and calculations shall be made in good
faith and in a commercially reasonable manner. Following any determination or
calculation by the Calculation Agent hereunder, upon a written request by
Company, the Calculation Agent will provide to Company by e-mail to the e-mail
address provided by Company in such written request a report (in a commonly used
file format for the storage and

9



--------------------------------------------------------------------------------



 



     
 
  manipulation of financial data) displaying in reasonable detail the basis for
such calculation, it being understood that the Calculation Agent shall not be
obligated to disclose any proprietary models used by it for such calculation.

5.   Account Details.

  (a)   Account for payments to Company:         Bank Name: Wells Fargo Bank
ABA #: 121000248
Beneficiary: First Clearing, LLC
Account #: 4122023377
FFC Account Name: Integra LifeSciences Holdings Corp
FFC Account Number: 8595-0713

Account for delivery of Shares from Company:

American Stock Transfer & Trust Co LLC
Transfer Agent # 2941
Account # 10249     (b)   Account for payments to Dealer:         Chase Bank,
New York
BIC: CHASUS33
ABA # 021000021
A/C Name: RBS Securities Inc.
BIC: GRNWUS33
A/C: 066615674

Account for delivery of Shares to Dealer:

To be provided by Dealer.

6.   Offices.

  (a)   The Office of Company for the Transaction is: Inapplicable, Company is
not a Multibranch Party.     (b)   The Office of Dealer for the Transaction is:
        The Royal Bank of Scotland plc
c/o RBS Securities Inc.
600 Washington Blvd.
Stamford, CT 06901

7.   Notices.

  (a)   Address for notices or communications to Company:         Integra
LifeSciences Holdings Corporation
311 Enterprise Drive
Plainsboro, NJ 08536
Attention: Treasurer
Telephone No.: (609) 275-0500
Facsimile No.: (609) 750-4264

10



--------------------------------------------------------------------------------



 



  (b)   Address for notices or communications to Dealer:         The Royal Bank
of Scotland plc
c/o RBS Securities Inc.
600 Washington Blvd.
Stamford, CT 06901
Attn: Legal Department (Tam Beattie)
Telephone: (203) 897-6086
Facsimile: (203) 873-4571
Email: Tamerlaine.Beattie@rbs.com         With a copy to:         The Royal Bank
of Scotland plc
c/o RBS Global Banking & Markets
280 Bishopsgate
London EC2M 4RB

8.   Representations and Warranties of Company.       Each of the
representations and warranties of Company set forth in Section 3 of the Purchase
Agreement (the “Purchase Agreement”), dated as of June 9, 2011, between Company
and the representatives of the Initial Purchasers party thereto (the
“Representatives”), is true and correct and is hereby deemed to be repeated to
Dealer as if set forth herein; provided that no such representation or warranty,
other than the representations and warranties set forth in Sections 3(a), (b),
(d) and (e) of the Purchase Agreement, may be the basis of an Event of Default
under Section 5(a)(iv) of the Agreement. Company hereby further represents and
warrants to Dealer on the date hereof, on and as of the Premium Payment Date
and, in the case of the representations in Section 8(d), at all times until
termination of the Transaction, that:

  (a)   Company has all necessary corporate power and authority to execute,
deliver and perform its obligations in respect of the Transaction; such
execution, delivery and performance have been duly authorized by all necessary
corporate action on Company’s part; and this Confirmation has been duly and
validly executed and delivered by Company and constitutes its valid and binding
obligation, enforceable against Company in accordance with its terms, subject to
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and similar laws affecting creditors’ rights and remedies generally,
and subject, as to enforceability, to general principles of equity, including
principles of commercial reasonableness, good faith and fair dealing (regardless
of whether enforcement is sought in a proceeding at law or in equity) and except
that rights to indemnification and contribution hereunder may be limited by
federal or state securities laws or public policy relating thereto.     (b)  
Neither the execution and delivery of this Confirmation nor the incurrence or
performance of obligations of Company hereunder will conflict with or result in
a breach of the certificate of incorporation or by-laws (or any equivalent
documents) of Company, or any applicable law or regulation, or any order, writ,
injunction or decree of any court or governmental authority or agency, or any
agreement or instrument to which Company or any of its subsidiaries is a party
or by which Company or any of its subsidiaries is bound or to which Company or
any of its subsidiaries is subject, or constitute a default under, or result in
the creation of any lien under, any such agreement or instrument.     (c)   No
consent, approval, authorization, or order of, or filing with, any governmental
agency or body or any court is required in connection with the execution,
delivery or performance by Company of this Confirmation, except such as have
been obtained or made and such as may be required under the Securities Act of
1933, as amended (the “Securities Act”) or state securities laws.     (d)   A
number of Shares equal to the Maximum Number of Shares (as defined below) (the
“Warrant Shares”) have been reserved for issuance by all required corporate
action of Company. The

11



--------------------------------------------------------------------------------



 



      Warrant Shares have been duly authorized and, when delivered against
payment therefor (which may include Net Share Settlement in lieu of cash) and
otherwise as contemplated by the terms of the Warrants following the exercise of
the Warrants in accordance with the terms and conditions of the Warrants, will
be validly issued, fully-paid and non-assessable, and the issuance of the
Warrant Shares will not be subject to any preemptive or similar rights.     (e)
  Company is not and will not be required to register as an “investment company”
as such term is defined in the Investment Company Act of 1940, as amended.    
(f)   Company is an “eligible contract participant” (as such term is defined in
Section 1a(12) of the Commodity Exchange Act, as amended, other than a person
that is an eligible contract participant under Section 1a(12)(C) of the
Commodity Exchange Act).     (g)   Each of Company and its officers and
directors is not, on the date hereof, in possession of any material non-public
information with respect to Company or the Shares.

9.   Other Provisions.

  (a)   Opinions. Company shall deliver to Dealer an opinion of counsel, dated
as of the Trade Date, with respect to the matters set forth in Sections 8(a)
through (d) of this Confirmation. Delivery of such opinion to Dealer shall be a
condition precedent for the purpose of Section 2(a)(iii) of the Agreement with
respect to each obligation of Dealer under Section 2(a)(i) of the Agreement.    
(b)   Repurchase Notices. Company shall, on any day on which Company effects any
repurchase of Shares, promptly give Dealer a written notice of such repurchase
(a “Repurchase Notice”) on such day if following such repurchase, the number of
outstanding Shares on such day, subject to any adjustments provided herein, is
(i) less than 24,264,547 (in the case of the first such notice) or
(ii) thereafter more than 3,192,382 less than the number of Shares included in
the immediately preceding Repurchase Notice. Company agrees to indemnify and
hold harmless Dealer and its affiliates and their respective officers,
directors, employees, affiliates, advisors, agents and controlling persons
(each, an “Indemnified Person”) from and against any and all losses (including
losses relating to Dealer’s hedging activities as a consequence of becoming, or
of the risk of becoming, a Section 16 “insider”, including without limitation,
any forbearance from hedging activities or cessation of hedging activities and
any losses in connection therewith with respect to the Transaction), claims,
damages, judgments, liabilities and expenses (including reasonable attorney’s
fees), joint or several, that an Indemnified Person actually may become subject
to, as a result of Company’s failure to provide Dealer with a Repurchase Notice
on the day and in the manner specified in this paragraph, and to reimburse,
within 30 days, upon written request, each of such Indemnified Persons for any
reasonable legal or other expenses incurred in connection with investigating,
preparing for, providing testimony or other evidence in connection with or
defending any of the foregoing. If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against the Indemnified Person, such Indemnified Person shall promptly
notify Company in writing, and Company, upon request of the Indemnified Person,
shall retain counsel reasonably satisfactory to the Indemnified Person to
represent the Indemnified Person and any others Company may designate in such
proceeding and shall pay the fees and expenses of such counsel related to such
proceeding. Company shall not be liable for any settlement of any proceeding
effected without its written consent, but if settled with such consent or if
there be a final judgment for the plaintiff, Company agrees to indemnify any
Indemnified Person from and against any loss or liability by reason of such
settlement or judgment. Company shall not, without the prior written consent of
the Indemnified Person, effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Person is or could have been a
party and indemnity could have been sought hereunder by such Indemnified Person,
unless such settlement includes an unconditional release of such Indemnified
Person from all liability on claims that are the subject matter of such
proceeding on terms reasonably satisfactory to such Indemnified Person. If the
indemnification provided for in this paragraph is unavailable to an Indemnified
Person or insufficient in respect of any losses, claims, damages or liabilities
referred to therein, then Company under such paragraph,

12



--------------------------------------------------------------------------------



 



      in lieu of indemnifying such Indemnified Person thereunder, shall
contribute to the amount paid or payable by such Indemnified Person as a result
of such losses, claims, damages or liabilities. The remedies provided for in
this paragraph are not exclusive and shall not limit any rights or remedies that
may otherwise be available to any Indemnified Person at law or in equity. The
indemnity and contribution agreements contained in this paragraph shall remain
operative and in full force and effect regardless of the termination of the
Transaction.     (c)   Regulation M. Company is not on the Trade Date engaged in
a distribution, as such term is used in Regulation M under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), of any securities of
Company, other than a distribution meeting the requirements of the exception set
forth in Rules 101(b)(10) and 102(b)(7) of Regulation M. Company shall not,
until the second Scheduled Trading Day immediately following the Effective Date,
engage in any such distribution.     (d)   No Manipulation. Company is not
entering into the Transaction to create actual or apparent trading activity in
the Shares (or any security convertible into or exchangeable for the Shares) or
to raise or depress or otherwise manipulate the price of the Shares (or any
security convertible into or exchangeable for the Shares) or otherwise in
violation of the Exchange Act.     (e)   Transfer or Assignment. Company may not
transfer any of its rights or obligations under the Transaction without the
prior written consent of Dealer. Dealer may, without Company’s consent, transfer
or assign all or any part of its rights or obligations under the Transaction to
any third party. If at any time at which (A) the Section 16 Percentage exceeds
7.5%, (B) the Warrant Equity Percentage exceeds 14.5%, or (C) the Share Amount
exceeds the Applicable Share Limit (if any applies) (any such condition
described in clauses (A), (B) or (C), an “Excess Ownership Position”), Dealer is
unable after using its commercially reasonable efforts to effect a transfer or
assignment of Warrants to a third party on pricing terms reasonably acceptable
to Dealer and within a time period reasonably acceptable to Dealer such that no
Excess Ownership Position exists, then Dealer may designate any Exchange
Business Day as an Early Termination Date with respect to a portion of the
Transaction (the “Terminated Portion”), such that following such partial
termination no Excess Ownership Position exists. In the event that Dealer so
designates an Early Termination Date with respect to a Terminated Portion, a
payment shall be made pursuant to Section 6 of the Agreement as if (1) an Early
Termination Date had been designated in respect of a Transaction having terms
identical to the Transaction and a Number of Warrants equal to the number of
Warrants underlying the Terminated Portion, (2) Company were the sole Affected
Party with respect to such partial termination and (3) the Terminated Portion
were the sole Affected Transaction (and, for the avoidance of doubt, the
provisions of Section 9(j) shall apply to any amount that is payable by Company
to Dealer pursuant to this sentence as if Company was not the Affected Party).
The “Section 16 Percentage” as of any day is the fraction, expressed as a
percentage, (A) the numerator of which is the number of Shares that Dealer and
each person subject to aggregation of Shares with Dealer under Section 13 or
Section 16 of the Exchange Act and rules promulgated thereunder directly or
indirectly beneficially own (as defined under Section 13 or Section 16 of the
Exchange Act and rules promulgated thereunder) and (B) the denominator of which
is the number of Shares outstanding. The “Warrant Equity Percentage” as of any
day is the fraction, expressed as a percentage, (A) the numerator of which is
the sum of (1) the product of the Number of Warrants and the Warrant Entitlement
and (2) the aggregate number of Shares underlying any other warrants purchased
by Dealer from Company, and (B) the denominator of which is the number of Shares
outstanding. The “Share Amount” as of any day is the number of Shares that
Dealer and any person whose ownership position would be aggregated with that of
Dealer (Dealer or any such person, a “Dealer Person”) under any law, rule,
regulation, regulatory order or organizational documents or contracts of Company
that are, in each case, applicable to ownership of Shares (“Applicable
Restrictions”), owns, beneficially owns, constructively owns, controls, holds
the power to vote or otherwise meets a relevant definition of ownership under
any Applicable Restriction, as determined by Dealer in its reasonable
discretion. The “Applicable Share Limit” means a number of Shares equal to
(A) the minimum number of Shares that could give rise to reporting or
registration obligations (except for any filings of Schedule 13D or Schedule 13G
under the Exchange Act or any other filing obligations applicable as of the date

13



--------------------------------------------------------------------------------



 



    hereof) or other requirements (including obtaining prior approval from any
person or entity) of a Dealer Person, or could result in an adverse effect on a
Dealer Person, under any Applicable Restriction, as determined by Dealer in its
reasonable discretion, minus (B) 1% of the number of Shares outstanding.
Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Dealer to purchase, sell, receive or deliver any Shares or
other securities, or make or receive any payment in cash, to or from Company,
Dealer may designate any of its affiliates to purchase, sell, receive or deliver
such Shares or other securities, or make or receive such payment in cash, and
otherwise to perform Dealer’s obligations in respect of the Transaction and any
such designee may assume such obligations. Dealer shall be discharged of its
obligations to Company to the extent of any such performance.     (f)  
Dividends. If at any time during the period from and including the Effective
Date, to and including the last Expiration Date, an ex-dividend date for a cash
dividend occurs with respect to the Shares (an “Ex-Dividend Date”), then the
Calculation Agent will adjust any of the Strike Price, Number of Warrants and/or
Daily Number of Warrants to preserve the fair value of the Warrants to Dealer
after taking into account such dividend.     (g)   Role of Agent. THE ROYAL BANK
OF SCOTLAND PLC HAS ENTERED AS PRINCIPAL TO THE TRANSACTION AND IS COMPANY’S
COUNTERPARTY HERETO. THE ROYAL BANK OF SCOTLAND PLC IS NOT REGISTERED AS A
BROKER-DEALER UNDER THE SECURITIES AND EXCHANGE ACT OF 1934, AS AMENDED. THE
PARTIES ACKNOWLEDGE THAT RBS SECURITIES INC. HAS ACTED AS AGENT FOR THE PARTIES
IN CONNECTION WITH THE TRANSACTION. TO THE EXTENT RBS SECURITIES INC. HAS ACTED
AS AGENT IN CONNECTION WITH THE TRANSACTION, ITS OBLIGATIONS ARE STRICTLY
LIMITED TO THE DELIVERY OF ANY CASH AND SECURITIES THAT IT ACTUALLY RECEIVES
FROM THE ROYAL BANK OF SCOTLAND PLC OR COMPANY, AS THE CASE MAY BE, OR DELIVERS
TO THE ROYAL BANK OF SCOTLAND PLC OR COMPANY. RBS SECURITIES INC. HAS NO
OBLIGATIONS HEREUNDER, BY GUARANTY, ENDORSEMENT OR OTHERWISE, WITH RESPECT TO
PERFORMANCE OF THE ROYAL BANK OF SCOTLAND PLC’S OR COMPANY’S OBLIGATIONS
HEREUNDER.     (h)   Additional Provisions.

  (i)   Amendments to the Equity Definitions:

  (A)   Section 11.2(a) of the Equity Definitions is hereby amended by deleting
the words “a diluting or concentrative” and replacing them with the words “an”;
and adding the phrase “or Warrants” at the end of the sentence.     (B)  
Section 11.2(c) of the Equity Definitions is hereby amended by (x) replacing the
words “a diluting or concentrative” with “an”, (y) adding the phrase “or
Warrants” after the words “the relevant Shares” in the same sentence and
(z) deleting the phrase “(provided that no adjustments will be made to account
solely for changes in volatility, expected dividends, stock loan rate or
liquidity relative to the relevant Shares)” and replacing it with the phrase
“(and, for the avoidance of doubt, adjustments may be made to account solely for
changes in volatility, expected dividends, stock loan rate or liquidity relative
to the relevant Shares).”     (C)   Section 11.2(e)(vii) of the Equity
Definitions is hereby amended by deleting the words “a diluting or
concentrative” and replacing them with the word “a material”; and adding the
phrase “or Warrants” at the end of the sentence.     (D)   Section 12.6(a)(ii)
of the Equity Definitions is hereby amended by (1) deleting from the fourth line
thereof the word “or” after the word “official” and inserting a comma therefor,
and (2) deleting the semi-colon at the end of subsection (B)

14



--------------------------------------------------------------------------------



 



      thereof and inserting the following words therefor “or (C) at Dealer’s
option, the occurrence of any of the events specified in Section 5(a)(vii)
(1) through (9) of the ISDA Master Agreement with respect to that Issuer.”    
(E)   Section 12.9(b)(iv) of the Equity Definitions is hereby amended by:

  (x)   deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)”
following subsection (A) and (3) the phrase “in each case” in subsection (B);
and     (y)   deleting the phrase “neither the Non-Hedging Party nor the Lending
Party lends Shares in the amount of the Hedging Shares or” in the penultimate
sentence.

  (F)   Section 12.9(b)(v) of the Equity Definitions is hereby amended by:

  (x)   adding the word “or” immediately before subsection “(B)” and deleting
the comma at the end of subsection (A); and

  (y)   (1) deleting subsection (C) in its entirety, (2) deleting the word “or”
immediately preceding subsection (C) and (3) deleting the penultimate sentence
in its entirety and replacing it with the sentence “The Hedging Party will
determine the Cancellation Amount payable by one party to the other.”

  (ii)   Notwithstanding anything to the contrary in this Confirmation, upon the
occurrence of one of the following events, with respect to the Transaction,
(1) Dealer shall have the right to designate such event an Additional
Termination Event and designate an Early Termination Date pursuant to Section
6(b) of the Agreement, (2) Company shall be deemed the sole Affected Party with
respect to such Additional Termination Event and (3) the Transaction shall be
deemed the sole Affected Transaction:

  (A)   A “person” or “group” within the meaning of Section 13(d) of the
Exchange Act, other than Company, its subsidiaries and its and their employee
benefit plans, files a Schedule TO or any schedule, form or report under the
Exchange Act disclosing that such person or group has become the “beneficial
owner,” as defined in Rule 13d-3 under the Exchange Act, of the common equity of
Company representing more than 50% of the voting power of such common equity.  
  (B)   The consummation of (I) any recapitalization, reclassification or change
of the Shares (other than changes resulting from a subdivision or combination)
as a result of which the Shares would be converted into, or exchanged for,
stock, other securities, other property or assets, (II) any share exchange,
consolidation or merger of Company pursuant to which the Shares will be
converted into cash, securities or other property, other than a merger of
Company solely for the purpose of changing Company’s jurisdiction of
incorporation, that results in a reclassification, conversion or exchange of
then outstanding Shares solely into shares of common stock of the surviving
entity, or (III) any sale, lease or other transfer in one transaction or a
series of transactions of all or substantially all of the consolidated assets of
Company and its subsidiaries, taken as a whole, to any person other than one of
Company’s subsidiaries; provided, however, that a transaction described in
clause (II) pursuant to which one or more holders of Company’s common equity
entitled to vote generally in elections of directors immediately prior to such
transaction have the entitlement to exercise, directly or indirectly, 50% or
more of the total voting power of all classes of Company’s common equity
entitled to vote generally in elections of directors of the continuing or
surviving person immediately after giving effect to such

15



--------------------------------------------------------------------------------



 



      transaction shall not constitute an Additional Termination Event pursuant
to this clause (B).     (C)   Default by Company or any subsidiary of Company in
the payment when due, after the expiration of any applicable grace period, of
principal of, or premium, if any, or interest on, recourse indebtedness for
money borrowed in the aggregate principal amount then outstanding of
$25.0 million or more, or acceleration of Company’s or any subsidiary of
Company’s recourse indebtedness for money borrowed in the aggregate principal
amount of $25.0 million or more so that it becomes due and payable before the
date on which it would otherwise have become due and payable, if such default is
not cured or waived, or such acceleration is not rescinded, as the case may be.
    (D)   A final judgment for the payment of $25.0 million or more (excluding
any amounts covered by insurance) rendered against Company or any of its
subsidiaries, which judgment is not discharged or stayed within 60 days after
(I) the date on which the right to appeal thereof has expired if no such appeal
has commenced, or (II) the date on which all rights to appeal have been
extinguished.     (E)   Dealer, despite using commercially reasonable efforts,
is unable or reasonably determines that it is impractical or illegal, to hedge
its exposure with respect to the Transaction in the public market without
registration under the Securities Act or as a result of any legal, regulatory or
self-regulatory requirements or related policies and procedures (whether or not
such requirements, policies or procedures are imposed by law or have been
voluntarily adopted by Dealer).

Notwithstanding the foregoing, a transaction or transactions described in
clauses (A) or (B) above shall not constitute an Additional Termination Event if
at least 90% of the consideration received or to be received by the holders of
the Shares, excluding cash payments for fractional shares and cash payments made
in respect of dissenters’ appraisal rights, in connection with such transaction
or transactions consists of shares of common stock, ordinary shares, American
depositary receipts or American depositary shares that are listed or quoted on
any of The New York Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or any of their respective successors) or will be so
listed or quoted when issued or exchanged in connection with such transaction or
transactions

  (i)   No Collateral or Set-off. Notwithstanding any provision of the Agreement
or any other agreement between the parties to the contrary, the obligations of
Company hereunder are not secured by any collateral. Each party waives any and
all rights it may have to set off obligations arising under the Agreement and
the Transaction against other obligations between the parties, whether arising
under any other agreement, applicable law or otherwise.

  (j)   Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If, in respect of the Transaction, an amount is payable by
Company to Dealer, (A) pursuant to Section 12.7 or Section 12.9 of the Equity
Definitions or (B) pursuant to Section 6(d)(ii) of the Agreement (any such
amount, a “Payment Obligation”), Company shall have the right, in its sole
discretion, to satisfy the Payment Obligation by the Share Termination
Alternative (as defined below) (except that Company shall not have the right to
make such an election in the event of (I) a Nationalization, Insolvency, Merger
Event or Tender Offer in which the consideration to be paid to holders of Shares
consists solely of cash, (II) a Merger Event or Tender Offer that is within
Company’s control, or (III) an Event of Default in which Company is the
Defaulting Party or a Termination Event in which Company is the Affected Party,
other than an Event of Default of the type described in Section 5(a)(iii), (v),
(vi), (vii) or (viii) of the Agreement or a Termination Event of the type
described in Section 5(b) of the Agreement, in each case that resulted from an
event or events outside Company’s control) and shall give irrevocable telephonic

16



--------------------------------------------------------------------------------



 



      notice to Dealer, confirmed in writing within one Scheduled Trading Day,
no later than 5:00 p.m. (New York City time) on the Merger Date, Tender Offer
Date, Announcement Date (in the case of a Nationalization, Insolvency or
Delisting), Early Termination Date or date of cancellation, as applicable;
provided that if Company does not validly elect to satisfy the Payment
Obligation by the Share Termination Alternative, Dealer shall have the right to
require Company to satisfy its Payment Obligation by the Share Termination
Alternative.

     
Share Termination Alternative:
  If applicable, Company shall deliver to Dealer the Share Termination Delivery
Property on the date (the “Share Termination Payment Date”) on which the Payment
Obligation would otherwise be due pursuant to Section 12.7 or Section 12.9 of
the Equity Definitions or Section 6(d)(ii) of the Agreement, as applicable,
subject to Section 9(k)(i) below, in satisfaction, subject to Section 9(k)(ii)
below, of the relevant Payment Obligation, in the manner reasonably requested by
Dealer free of payment.
 
   
Share Termination Delivery
Property:
  A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the relevant Payment Obligation divided by the Share Termination
Unit Price. The Calculation Agent shall adjust the amount of Share Termination
Delivery Property by replacing any fractional portion of a security therein with
an amount of cash equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price (without giving effect
to any discount pursuant to Section 9(k)(i)).
 
   
Share Termination Unit Price:
  The value to Dealer of property contained in one Share Termination Delivery
Unit on the date such Share Termination Delivery Units are to be delivered as
Share Termination Delivery Property, as determined by the Calculation Agent in
its discretion by commercially reasonable means. In the case of a Private
Placement of Share Termination Delivery Units that are Restricted Shares (as
defined below), as set forth in Section 9(k)(i) below, the Share Termination
Unit Price shall be determined by the discounted price applicable to such Share
Termination Delivery Units. In the case of a Registration Settlement of Share
Termination Delivery Units that are Restricted Shares (as defined below) as set
forth in Section 9(k)(ii) below, the Share Termination Unit Price shall be the
Settlement Price on the Merger Date, Tender Offer Date, Announcement Date (in
the case of a Nationalization, Insolvency or Delisting), Early Termination Date
or date of cancellation, as applicable. The Calculation Agent shall notify
Company of the Share Termination Unit Price at the time of notification of such
Payment Obligation to Company or, if applicable, at the time the discounted
price applicable to the relevant Share Termination Units is determined pursuant
to Section 9(k)(i).
 
   
Share Termination Delivery Unit:
  In the case of a Termination Event, Event of Default Additional Disruption
Event or Delisting, one Share or, in the case of Nationalization, Insolvency,
Tender Offer or Merger Event, a unit consisting of the number or amount of each
type of property received by a holder of one Share (without consideration of any
requirement to pay cash or other

17



--------------------------------------------------------------------------------



 



     
 
  consideration in lieu of fractional amounts of any securities) in such
Nationalization, Insolvency, Tender Offer or Merger Event. If such
Nationalization, Insolvency, Tender Offer or Merger Event involves a choice of
consideration to be received by holders, such holder shall be deemed to have
elected to receive the maximum possible amount of cash.
 
   
Failure to Deliver:
  Inapplicable
 
   
Other applicable provisions:
  If Share Alternative Termination is applicable, the provisions of
Sections 9.1(c), 9.8, 9.9, 9.11 (as modified below), 9.12 and 10.5 of the Equity
Definitions will be applicable as if Physical Settlement were applicable.

  (k)   Registration/Private Placement Procedures. If, in the reasonable
judgment of Dealer based on the advice of counsel, following any delivery of
Shares or Share Termination Delivery Property to Dealer hereunder, such Shares
or Share Termination Delivery Property would be in the hands of Dealer subject
to any applicable restrictions with respect to any registration or qualification
requirement or prospectus delivery requirement for such Shares or Share
Termination Delivery Property pursuant to any applicable federal or state
securities law (including, without limitation, any such requirement arising
under Section 5 of the Securities Act as a result of such Shares or Share
Termination Delivery Property being “restricted securities”, as such term is
defined in Rule 144 under the Securities Act, or as a result of the sale of such
Shares or Share Termination Delivery Property being subject to paragraph (c) of
Rule 145 under the Securities Act) (such Shares or Share Termination Delivery
Property, “Restricted Shares”), then delivery of such Restricted Shares shall be
effected pursuant to either clause (i) or (ii) below at the election of Company,
unless Dealer waives the need for registration/private placement procedures set
forth in (i) and (ii) below. Notwithstanding the foregoing, solely in respect of
any Daily Number of Warrants exercised or deemed exercised on any Expiration
Date, Company shall elect, prior to the first Settlement Date for the First
Expiration Date, a Private Placement Settlement or Registration Settlement for
all deliveries of Restricted Shares for all such Expiration Dates which election
shall be applicable to all Settlement Dates for such Warrants and the procedures
in clause (i) or clause (ii) below shall apply for all such delivered Restricted
Shares on an aggregate basis commencing after the final Settlement Date for such
Warrants. The Calculation Agent shall make reasonable adjustments to settlement
terms and provisions under this Confirmation to reflect a single Private
Placement or Registration Settlement for such aggregate Restricted Shares
delivered hereunder.

  (i)   If Company elects to settle the Transaction pursuant to this clause (i)
(a “Private Placement Settlement”), then delivery of Restricted Shares by
Company shall be effected in accordance with customary private placement
procedures for placements of equity securities of substantially similar size
reasonably acceptable to Dealer; provided that Company may not elect a Private
Placement Settlement if, on the date of its election, it has taken, or caused to
be taken, any action that would make unavailable either the exemption pursuant
to Section 4(2) of the Securities Act for the sale by Company to Dealer (or any
affiliate designated by Dealer) of the Restricted Shares or the exemption
pursuant to Section 4(1) or Section 4(3) of the Securities Act for resales of
the Restricted Shares by Dealer (or any such affiliate of Dealer). The Private
Placement Settlement of such Restricted Shares shall include customary
representations, covenants, blue sky and other governmental filings and/or
registrations, indemnities to Dealer, due diligence rights (for Dealer or any
designated buyer of the Restricted Shares by Dealer), opinions and certificates,
and such other documentation as is customary for private placements of equity
securities of substantially similar size, all reasonably acceptable to Dealer.
In the case of a Private Placement Settlement, Dealer shall determine the
appropriate discount to the Share Termination Unit Price (in the case of
settlement of Share Termination Delivery Units pursuant to Section 9(j) above)
or any Settlement Price (in the case of settlement of Shares pursuant to
Section 2 above) applicable to such Restricted Shares in a commercially
reasonable manner and appropriately adjust the number of such

18



--------------------------------------------------------------------------------



 



      Restricted Shares to be delivered to Dealer hereunder. Notwithstanding the
Agreement or this Confirmation, the date of delivery of such Restricted Shares
shall be the Exchange Business Day following notice by Dealer to Company, of
such applicable discount and the number of Restricted Shares to be delivered
pursuant to this clause (i). For the avoidance of doubt, delivery of Restricted
Shares shall be due as set forth in the previous sentence and not be due on the
Share Termination Payment Date (in the case of settlement of Share Termination
Delivery Units pursuant to Section 9(j) above) or on the Settlement Date for
such Restricted Shares (in the case of settlement in Shares pursuant to
Section 2 above).     (ii)   If Company elects to settle the Transaction
pursuant to this clause (ii) (a “Registration Settlement”), then Company shall
promptly (but in any event no later than the beginning of the Resale Period)
file and use its reasonable best efforts to make effective under the Securities
Act a registration statement or supplement or amend an outstanding registration
statement in form and substance reasonably satisfactory to Dealer, to cover the
resale of such Restricted Shares in accordance with customary resale
registration procedures, including covenants, conditions, representations,
underwriting discounts (if applicable), commissions (if applicable), indemnities
due diligence rights, opinions and certificates, and such other documentation as
is customary in underwriting agreements for equity resales of substantially
similar size, all reasonably acceptable to Dealer. If Dealer, in its reasonable
discretion, is not satisfied with such procedures and documentation Private
Placement Settlement shall apply. If Dealer is satisfied with such procedures
and documentation, it shall sell the Restricted Shares pursuant to such
registration statement during a period (the “Resale Period”) commencing on the
Exchange Business Day following delivery of such Restricted Shares (which, for
the avoidance of doubt, shall be (x) the Share Termination Payment Date in case
of settlement in Share Termination Delivery Units pursuant to Section 9(j) above
or (y) the Settlement Date in respect of the final Expiration Date for all Daily
Number of Warrants) and ending on the earliest of (i) the Exchange Business Day
on which Dealer completes the sale of all Restricted Shares or, in the case of
settlement of Share Termination Delivery Units, a sufficient number of
Restricted Shares so that the realized net proceeds of such sales equals or
exceeds the Payment Obligation (as defined above), (ii) the date upon which all
Restricted Shares have been sold or transferred pursuant to Rule 144 (or similar
provisions then in force) or Rule 145(d)(2) (or any similar provision then in
force) under the Securities Act and (iii) the date upon which all Restricted
Shares may be sold or transferred by a non-affiliate pursuant to Rule 144 (or
any similar provision then in force) or Rule 145(d)(2) (or any similar provision
then in force) under the Securities Act. If the Payment Obligation exceeds the
realized net proceeds from such resale, Company shall transfer to Dealer by the
open of the regular trading session on the Exchange on the Exchange Trading Day
immediately following the last day of the Resale Period the amount of such
excess (the “Additional Amount”) in cash or in a number of Shares (“Make-whole
Shares”) in an amount that, based on the Settlement Price on the last day of the
Resale Period (as if such day was the “Valuation Date” for purposes of computing
such Settlement Price), has a dollar value equal to the Additional Amount. The
Resale Period shall continue to enable the sale of the Make-whole Shares. If
Company elects to pay the Additional Amount in Shares, the requirements and
provisions for Registration Settlement shall apply. This provision shall be
applied successively until the Additional Amount is equal to zero. In no event
shall Company deliver a number of Restricted Shares greater than the Maximum
Number of Shares.     (iii)   Without limiting the generality of the foregoing,
Company agrees that any Restricted Shares delivered to Dealer, as purchaser of
such Restricted Shares, (A) may be transferred by and among Dealer and its
affiliates and Company shall effect such transfer without any further action by
Dealer and (B) after the period of 6 months from the Trade Date (or 1 year from
the Trade Date if, at such time, informational requirements of Rule 144(c) under
the Securities Act are not satisfied with respect to Company) has elapsed after
any Settlement Date or Share Termination Payment Date, as applicable, for such

19



--------------------------------------------------------------------------------



 



      Restricted Shares, Company shall promptly remove, or cause the transfer
agent for such Restricted Shares to remove, any legends referring to any such
restrictions or requirements from such Restricted Shares upon request by Dealer
(or such affiliate of Dealer) to Company or such transfer agent, without any
requirement for the delivery of any certificate, consent, agreement, opinion of
counsel, notice or any other document, any transfer tax stamps or payment of any
other amount or any other action by Dealer (or such affiliate of Dealer).    
(iv)   If the Private Placement Settlement or the Registration Settlement shall
not be effected as set forth in clauses (i) or (ii), as applicable, then failure
to effect such Private Placement Settlement or such Registration Settlement
shall constitute an Event of Default with respect to which Company shall be the
Defaulting Party.

  (l)   Limit on Beneficial Ownership. Notwithstanding any other provisions
hereof, Dealer may not exercise any Warrant hereunder or be entitled to take
delivery of any Shares deliverable hereunder, and Automatic Exercise shall not
apply with respect to any Warrant hereunder, to the extent (but only to the
extent) that, after such receipt of any Shares upon the exercise of such Warrant
or otherwise hereunder and after taking into account any Shares deliverable to
Dealer under the letter agreement dated June 9, 2011 between Dealer and Company
regarding Base Warrants (the “Base Warrant Confirmation”), (i) the Section 16
Percentage would exceed 7.5%, or (ii) the Share Amount would exceed the
Applicable Share Limit. Any purported delivery hereunder shall be void and have
no effect to the extent (but only to the extent) that, after such delivery and
after taking into account any Shares deliverable to Dealer under the Base
Warrant Confirmation, (i) the Section 16 Percentage would exceed 7.5%, or
(ii) the Share Amount would exceed the Applicable Share Limit. If any delivery
owed to Dealer hereunder is not made, in whole or in part, as a result of this
provision, Company’s obligation to make such delivery shall not be extinguished
and Company shall make such delivery as promptly as practicable after, but in no
event later than one Business Day after, Dealer gives notice to Company that,
after such delivery, (i) the Section 16 Percentage would not exceed 7.5%, and
(ii) the Share Amount would not exceed the Applicable Share Limit.

  (m)   Share Deliveries. Company acknowledges and agrees that, to the extent
the holder of this Warrant is not then an affiliate and has not been an
affiliate for 90 days (it being understood that Dealer will not be considered an
affiliate under this paragraph solely by reason of its receipt of Shares
pursuant to the Transaction), and otherwise satisfies all holding period and
other requirements of Rule 144 of the Securities Act applicable to it, any
delivery of Shares or Share Termination Delivery Property hereunder at any time
after 6 months from the Trade Date (or 1 year from the Trade Date if, at such
time, informational requirements of Rule 144(c) are not satisfied with respect
to Company) shall be eligible for resale under Rule 144 of the Securities Act
and Company agrees to promptly remove, or cause the transfer agent for such
Shares or Share Termination Delivery Property, to remove, any legends referring
to any restrictions on resale under the Securities Act from the Shares or Share
Termination Delivery Property. Company further agrees that any delivery of
Shares or Share Termination Delivery Property prior to the date that is 6 months
from the Trade Date (or 1 year from the Trade Date if, at such time,
informational requirements of Rule 144(c) are not satisfied with respect to
Company), may be transferred by and among Dealer and its affiliates and Company
shall effect such transfer without any further action by Dealer. Notwithstanding
anything to the contrary herein, Company agrees that any delivery of Shares or
Share Termination Delivery Property shall be effected by book-entry transfer
through the facilities of DTC, or any successor depositary, if at the time of
delivery, such class of Shares or class of Share Termination Delivery Property
is in book-entry form at DTC or such successor depositary. Notwithstanding
anything to the contrary herein, to the extent the provisions of Rule 144 of the
Securities Act or any successor rule are amended, or the applicable
interpretation thereof by the Securities and Exchange Commission or any court
change after the Trade Date, the agreements of Company herein shall be deemed
modified to the extent necessary, in the opinion of outside counsel of Company,
to comply with Rule 144 of the Securities Act, as in effect at the time of
delivery of the relevant Shares or Share Termination Delivery Property.

20



--------------------------------------------------------------------------------



 



  (n)   Waiver of Jury Trial. Each party waives, to the fullest extent permitted
by applicable law, any right it may have to a trial by jury in respect of any
suit, action or proceeding relating to the Transaction. Each party (i) certifies
that no representative, agent or attorney of the other party has represented,
expressly or otherwise, that such other party would not, in the event of such a
suit, action or proceeding, seek to enforce the foregoing waiver and
(ii) acknowledges that it and the other party have been induced to enter into
the Transaction, as applicable, by, among other things, the mutual waivers and
certifications provided herein.

  (o)   Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Company and each of its employees, representatives,
or other agents may disclose to any and all persons, without limitation of any
kind, the tax treatment and tax structure of the Transaction and all materials
of any kind (including opinions or other tax analyses) that are provided to
Company relating to such tax treatment and tax structure.

  (p)   Maximum Share Delivery.

  (i)   Notwithstanding any other provision of this Confirmation, the Agreement
or the Equity Definitions, in no event will Company at any time be required to
deliver a number of Shares greater than two times the Number of Shares (the
“Maximum Number of Shares”) to Dealer in connection with the Transaction after
taking into account any Shares deliverable to Dealer under the Base Warrant
Confirmation.     (ii)   In the event Company shall not have delivered to Dealer
the full number of Shares or Restricted Shares otherwise deliverable by Company
to Dealer pursuant to the terms of the Transaction because Company has
insufficient authorized but unissued Shares (such deficit, the “Deficit
Shares”), Company shall be continually obligated to deliver, from time to time,
Shares or Restricted Shares, as the case may be, to Dealer until the full number
of Deficit Shares have been delivered pursuant to this Section 9(p)(ii), when,
and to the extent that, (A) Shares are repurchased, acquired or otherwise
received by Company or any of its subsidiaries after the Trade Date (whether or
not in exchange for cash, fair value or any other consideration), (B) authorized
and unissued Shares reserved for issuance in respect of other transactions prior
to such date that prior to the relevant date become no longer so reserved or
(C) Company additionally authorizes any unissued Shares that are not reserved
for other transactions; provided that in no event shall Company deliver any
Shares or Restricted Shares to Dealer pursuant to this Section 9(p)(ii) to the
extent that such delivery would cause the aggregate number of Shares and
Restricted Shares delivered to Dealer to exceed the Maximum Number of Shares.
Company shall immediately notify Dealer of the occurrence of any of the
foregoing events (including the number of Shares subject to clause (A), (B) or
(C) and the corresponding number of Shares or Restricted Shares, as the case may
be, to be delivered) and promptly deliver such Shares or Restricted Shares, as
the case may be, thereafter.

  (q)   Right to Extend. Dealer may postpone, in whole or in part, any
Expiration Date or any other date of valuation or delivery with respect to some
or all of the relevant Warrants (in which event the Calculation Agent shall make
appropriate adjustments to the Daily Number of Warrants with respect to one or
more Expiration Dates) if Dealer determines, in its commercially reasonable
judgment based on the advice of counsel, that such extension is reasonably
necessary or advisable to preserve Dealer’s hedging or hedge unwind activity
hereunder in light of existing liquidity conditions or to enable Dealer to
effect purchases of Shares in connection with its hedging, hedge unwind or
settlement activity hereunder in a manner that would, if Dealer were Issuer or
an affiliated purchaser of Issuer, be in compliance with applicable legal,
regulatory or self-regulatory requirements, or with related policies and
procedures applicable to Dealer.     (r)   Status of Claims in Bankruptcy.
Dealer acknowledges and agrees that this Confirmation is not intended to convey
to Dealer rights against Company with respect to the Transaction that are senior
to the claims of common stockholders of Company in any United States bankruptcy

21



--------------------------------------------------------------------------------



 



      proceedings of Company; provided that nothing herein shall limit or shall
be deemed to limit Dealer’s right to pursue remedies in the event of a breach by
Company of its obligations and agreements with respect to the Transaction;
provided, further, that nothing herein shall limit or shall be deemed to limit
Dealer’s rights in respect of any transactions other than the Transaction.

  (s)   Securities Contract; Swap Agreement. The parties hereto intend for (i)
the Transaction to be a “securities contract” and a “swap agreement” as defined
in the Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy
Code”), and the parties hereto to be entitled to the protections afforded by,
among other Sections, Sections 362(b)(6), 362(b)(17), 546(e), 546(g), 555 and
560 of the Bankruptcy Code, (ii) a party’s right to liquidate the Transaction
and to exercise any other remedies upon the occurrence of any Event of Default
under the Agreement with respect to the other party to constitute a “contractual
right” as described in the Bankruptcy Code, and (iii) each payment and delivery
of cash, securities or other property hereunder to constitute a “margin payment”
or “settlement payment” and a “transfer” as defined in the Bankruptcy Code.    
(t)   Wall Street Transparency and Accountability Act. In connection with
Section 739 of the Wall Street Transparency and Accountability Act of 2010
(“WSTAA”), the parties hereby agree that neither the enactment of WSTAA or any
regulation under the WSTAA, nor any requirement under WSTAA or an amendment made
by WSTAA, shall limit or otherwise impair either party’s otherwise applicable
rights to terminate, renegotiate, modify, amend or supplement this Confirmation
or the Agreement, as applicable, arising from a termination event, force
majeure, illegality, increased costs, regulatory change or similar event under
this Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, but not limited to, rights arising from Change in Law, Hedging
Disruption, Increased Cost of Hedging, an Excess Ownership Position, or
Illegality (as defined in the Agreement)).     (u)   Early Unwind. In the event
the sale of the “Option Securities” (as defined in the Purchase Agreement) is
not consummated with the Representatives for any reason, or Company fails to
deliver to Dealer opinions of counsel as required pursuant to Section 9(a), in
each case by 5:00 p.m. (New York City time) on the Premium Payment Date, or such
later date as agreed upon by the parties (the Premium Payment Date or such later
date the “Early Unwind Date”), the Transaction shall automatically terminate
(the “Early Unwind”), on the Early Unwind Date and (i) the Transaction and all
of the respective rights and obligations of Dealer and Company under the
Transaction shall be cancelled and terminated and (ii) each party shall be
released and discharged by the other party from and agrees not to make any claim
against the other party with respect to any obligations or liabilities of the
other party arising out of and to be performed in connection with the
Transaction either prior to or after the Early Unwind Date; provided that, other
than in cases involving a breach of the Purchase Agreement by Dealer, Company
shall purchase from Dealer on the Early Unwind Date all Shares purchased by
Dealer or one or more of its affiliates in connection with the Transaction at
the then prevailing market price. Each of Dealer and Company represents and
acknowledges to the other that, subject to the proviso included in this
Section 9(u), upon an Early Unwind, all obligations with respect to the
Transaction shall be deemed fully and finally discharged.     (v)   Payment by
Dealer. In the event that (i) an Early Termination Date occurs or is designated
with respect to the Transaction as a result of a Termination Event or an Event
of Default (other than an Event of Default arising under Section 5(a)(ii) or
5(a)(iv) of the Agreement) and, as a result, Dealer owes to Company an amount
calculated under Section 6(e) of the Agreement, or (ii) Dealer owes to Company,
pursuant to Section 12.7 or Section 12.9 of the Equity Definitions, an amount
calculated under Section 12.8 of the Equity Definitions, such amount shall be
deemed to be zero.

[Remainder of Page Intentionally Blank]

22



--------------------------------------------------------------------------------



 



     Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Confirmation and returning it to The Royal Bank of
Scotland plc, c/o RBS Securities Inc., 600 Washington Blvd.,
Stamford, CT 06901, Attn: Legal Department (Tam Beattie), or by fax to:
(203) 873-4571, with copy to The Royal
Bank of Scotland plc, c/o RBS Global Banking & Markets, 280 Bishopsgate, London
EC2M 4RB, Attn: Swap
Administration, or by fax to: +44 (0) 20 7085 5050.
Very truly yours,

                  THE ROYAL BANK OF SCOTLAND PLC
 
                By: RBS Securities Inc., as its agent
 
           
 
  By:   /s/ Eric Waller    
 
 
Name:  
 
Eric Waller    
 
  Title:   Managing Director    

Accepted and confirmed
as of the Trade Date:
Integra LifeSciences Holdings Corporation

         
By:
  /s/ Nora Brennan    
 
 
 
   

Authorized Signatory
Name: Nora Brennan
[RBS Additional Warrant Confirmation]

